Citation Nr: 1317143	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  09-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for right knee patellofemoral arthritis and residuals of patellar fracture, post medial and lateral meniscectomy.

2.  Entitlement to a rating greater than 20 percent for service-connected right knee instability.

3.  Entitlement to a rating greater than 10 percent for loss of flexion of the right knee.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to his service-connected right knee disabilities.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2008, the Veteran filed a claim for an increased rating of his service-connected right knee disability.

In an October 2008 rating decision, the RO increased the rating for the residuals of the right knee to 20 percent rating based on instability; continued the 20 percent rating for status post patellar fracture of the right knee with resultant moderate patellofemoral arthritis and residuals, medial and lateral meniscectomy; and continued a 10 percent rating for residuals of the right knee loss of flexion.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2011, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the AMC continued to deny the claims (as reflected in a May 2012 Supplemental Statement of the Case (SSOC)), and returned these matters to the Board for further appellate consideration.

By way of history, the Veteran was initially granted service connection and assigned a 20 percent rating for status post-patellar fracture, right knee with resultant moderate patellofemoral arthritis, pursuant to Diagnostic Codes 5010-5261 (evaluating limitation of extension) in a March 2004 rating decision. See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261 (2012).  In a June 2004 rating decision, a temporary evaluation of a 100 percent was assigned effective April 29, 2004 based on surgical or other treatment necessitating convalescence.  A 20 percent evaluation was continued from November 1, 2004.  (See also August 2004, September 2004, and October 2004 rating decisions).  The 20 percent rating was continued again in an April 2005 rating decision.  However, the Veteran was granted a separate 10 percent rating for instability of the right knee and a separate 10 percent rating for loss of flexion of the right knee, both effective November 29, 2004.  The Veteran did not appeal these decisions.  Also, while VA treatment records were constructively of record within one year of the April 2005 rating decision, they do not demonstrate new and material evidence that would suggest entitlement to a higher rating for the right knee.  It is noted that a total right knee replacement was considered in June 2005, but not performed, and that the Veteran received ongoing treatment for the knee through April 2006.  As the Veteran did not appeal the April 2005 rating decision, and new and material evidence was not received within one year of the rating decision, pursuant to 3.156(a), the April 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 1103.

In August 2008, the Veteran filed a claim for a higher rating for his right knee disability.  As the claims before the Board involve a request for increased rating and a separate rating, the Board has characterized the issues in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2008) (explaining that the temporal focus of a claim for an increased rating is the period from one year prior to receipt of the claim to the date of the final adjudication of the claim); see also Francisco v. Brown, 7 Vet. App. 55 (1994) ("present level of disability is of primary concern" for increased-rating claims).

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The record shows that the Veteran stopped working in January 2005 because of his right knee disability.  He also was shown as receiving income from the Social Security Administration (SSA) in January 2005.  SSA records are not in the file or in Virtual VA records.

The duty to assist pertains to potentially relevant records that a claimant has adequately identified, which includes SSA records.  Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonably possibility that the records could help the claimant substantiate his/her claim(s) for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In this regard, there must be a specific reason to believe that particular records may give rise to pertinent information to conclude that they are relevant.  Id.  With regard to records associated with an SSA decision, when the decision pertains to a medical condition completely unrelated to the one being claimed, and the claimant makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which the claimant seeks benefits, relevance is not established. 

At the same time, the United States Court of Appeals for Veterans Claims (Court) in Golz emphasized that in close or uncertain cases, VA should be guided by the principles underlying the uniquely pro-claimant system.  Thus, as long as a reasonable possibility existed that the records could be relevant to a claimant's claim, VA was required to assist the claimant in obtaining the identified records.  Golz, 590 F.3d at 1323. 

In this case, as the record shows that the Veteran reportedly stopped working in January 2005 because of his right knee and started receiving SSA income in January 2005, the evidence suggests that the Veteran's SSA records are relevant to his right knee disability.  Even though the present claim for an increase was filed in 2008 and the focus is on the present level of severity of his right knee disability, the Veteran's entire medical history is relevant for an increased rating claim.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  For these reasons, the Veteran's SSA records should be obtained before the Board can proceed with a decision in this matter.

The Veteran also related that he was, in essence, precluded from any meaningful employment due to his service-connected right knee disabilities.  (See September 2011 VA examination).  The Court has held that a total disability rating based on individual unemployability (TDIU) is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of a TDIU has been raised, the Veteran's TDIU claim should be developed and adjudicated on remand.  In addition, as the case must go back for the foregoing reasons, the Veteran should be provided another examination to determine the present severity of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the Daytona Beach and Gainesville treatment facilities from May 2011, and the Orlando VA treatment facility, dated since October 2011.

2.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  Also the Veteran should be informed of any unsuccessful attempts and notified of what further actions VA will take regarding his claim.

3.  The RO should take appropriate steps to send the Veteran and his representative, a letter requesting that the Veteran provide information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the TDIU claim.  

In particular, the RO should specifically request that the Veteran complete and submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so that VA will have information concerning his past employment.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit to substantiate entitlement to a TDIU and what VA will do.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

4.  Schedule the Veteran for a VA orthopedic examination to address the present severity of his right knee disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right knee joint.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right knee disability.

(a)  In conducting range of motion testing of the right knee, the examiner should specifically note whether - upon repetitive motion of the Veteran's right knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

(b)  State whether there is any associated scarring as a result of the right knee surgeries; and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

(c)  The examiner also should state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's right knee disability renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

5.  Finally, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





Department of Veterans Affairs


